Effective May 1, 2011, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title James J. Calmas Investment Officer of MFS William J. Adams May 2011 Investment Officer of MFS David P. Cole May 2011 Investment Officer of MFS Robert D. Persons Investment Officer of MFS Matthew W. Ryan Investment Officer of MFS Erik S. Weisman Investment Officer of MFS Effective May 1, 2011, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History James J. Calmas Lead Portfolio Manager Employed in the investment area of MFS since 1988 William J. Adams High Yield Corporate Debt Securities Portfolio Manager Employed in the investment area of MFS since 2009; Credit Analyst at MFS from 1997 to 2005 David P. Cole High Yield Corporate Debt Securities Portfolio Manager Employed in the investment area of MFS since 2004 Robert D. Persons Investment Grade Corporate Debt Securities Portfolio Manager Employed in the investment area of MFS since 2000 Matthew W. Ryan Emerging Markets Debt Securities Portfolio Manager Employed in the investment area of MFS since 1997 Erik S. Weisman International Government Securities Portfolio Manager Employed in the investment area of MFS since 2002
